Exhibit 10.19

 

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT (this “Amendment”), dated as of June 30, 2004, amends and
modifies a certain Amended and Restated Credit Agreement, dated as of December
30, 2002, as amended by an Amendment dated as of August 14, 2003, October 24,
2003 and December 31, 2003 (as so amended, the “Credit Agreement”), between
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY, an Iowa corporation (the
“Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as Agent and as the sole Bank.  Terms not otherwise expressly defined herein
shall have the meanings set forth in the Credit Agreement.

 

FOR VALUE RECEIVED, the Borrower, the Banks and the Agent agree that the Credit
Agreement is amended as follows:

 

ARTICLE I - AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1  Repayment.  Section 4.1(b)(ii) is amended by deleting “June 30, 2004” and
inserting “August 31, 2004” in place thereof.   The effect of such amendment is
to delay the payment date of the installment of the Tranche B Loans otherwise
due on June 30, 2004 until August 31, 2004.

 

1.2  Note.  The changes to the installment payment date provided above shall be
given effect for purposes of payment requirements under the Tranche B Note held
by U.S. Bank National Association.

 

1.3  Construction.  All references in the Credit Agreement to “this Agreement”,
“herein” and similar references shall be deemed to refer to the Credit Agreement
as amended by this Amendment.

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Banks to enter into this Amendment and to make and
maintain the Loans under the Credit Agreement as amended hereby, the Borrower
hereby warrants and represents to the Agent and the Banks that it is duly
authorized to execute and deliver this Amendment, and to perform its obligations
under the Credit Agreement as amended hereby, and that this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.

 

ARTICLE III - CONDITIONS

 

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

 

3.1  Warranties.  After giving effect to this Amendment, the representations and
warranties in Article VII of the Credit Agreement shall be true and correct as
though made on the

 

--------------------------------------------------------------------------------


 

date hereof, except for changes that are permitted by the terms of the Credit
Agreement.  The execution by the Borrower of this Amendment shall be deemed a
representation that the Borrower has complied with the foregoing condition.

 

3.2  Defaults.  After giving effect to this Amendment, no Default and no Event
of Default shall have occurred and be continuing under the Credit Agreement. 
The execution by the Borrower of this Amendment shall be deemed a representation
that the Borrower has complied with the foregoing condition.

 

3.3  Documents.

 

(a)  The Borrower, the Agent and the Banks shall have executed and delivered
this Amendment; and

 

(b) AEISC and AEILIC shall have executed and delivered the Acknowledgements
attached hereto.

 

ARTICLE IV - GENERAL

 

4.1 Expenses.  The Borrower agrees to reimburse the Agent upon demand for all
reasonable expenses (including reasonable attorneys’ fees and legal expenses)
incurred by this Agent in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Agent harmless from all liability for, any stamp or other taxes which may be
payable with respect to the execution or delivery of this Amendment and the
Notes hereunder, which obligations of the Borrower shall survive any termination
of the Credit Agreement.

 

4.2 Counterparts.  This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

 

4.3 Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.

 

4.4 Law.  This Amendment shall be a contract made under the laws of the State of
Minnesota, which laws shall govern all the rights and duties hereunder.

 

4.5 Successors; Enforceability.  This Amendment shall be binding upon the
Borrower, the Banks, the Agents and their respective successors and assigns, and
shall inure to the benefit of the Borrower, the Agents, the Banks and the
successors and assigns of the Banks and the Agents.  Except as hereby amended,
the Credit Agreement shall remain in full force and effect and is hereby
ratified and confirmed in all respects.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
at Minneapolis, Minnesota by their respective officers thereunto duly authorized
as of the date first written above.

 

 

AMERICAN EQUITY INVESTMENT LIFE
HOLDING COMPANY

 

 

 

 

 

 

 

 

 

By:

 /s/ Wendy L. Carlson

 

 

 

 

 

 

 

 

 

 

Title:

  CFO & General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
 Agent and as a Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Ziad Amra

 

 

 

 

 

 

 

 

 

 

Title:

 Senior Vice President

 

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The undersigned has entered into a Fourth Amended and Restated Security
Agreement, dated as of April 6, 2000 (the “Security Agreement”) in favor of U.S.
Bank National Association, as Agent for the Banks securing the “Obligations” as
defined in the Credit Agreement (defined in the foregoing Amendment).  The
undersigned hereby acknowledges that the “Obligations” include the obligations
of the Borrower under the Credit Agreement as amended by the foregoing
Amendment.  The undersigned hereby confirms that the Security Agreement remains
in full force and effect, enforceable against the undersigned in accordance with
its terms.

 

Dated as of June 30, 2004

 

 

 

 

 

 

AMERICAN EQUITY INVESTMENT SERVICE
COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ D.J. Noble

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

  President

 

 

 

 

ACKNOWLEDGMENT

 

The undersigned has entered into a Consent and Agreement to Security Agreement,
dated as of April 6, 2000 (the “Consent”) in favor of U.S. Bank National
Association, as Agent for the Banks.  The undersigned hereby acknowledges that
the “Obligations” specified in the Consent include the obligations of the
Borrower under the Credit Agreement as amended by the foregoing Amendment.  The
undersigned hereby confirms that the Consent remains in full force and effect,
enforceable against the undersigned in accordance with its terms.

 

Dated as of June 30, 2004

 

 

 

 

AMERICAN EQUITY INVESTMENT LIFE
INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

/s/ D.J. Noble

 

 

 

 

 

 

 

 

Title:

 CEO

 

 

4

--------------------------------------------------------------------------------